Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered on or about April 12, 2013, which denied the petition to vacate an arbitration award, and granted respondents’ cross motion to dismiss the petition, unanimously affirmed, without costs.
The arbitration panel’s orders did not exceed a specifically enumerated limitation on its power (see generally Matter of New York City Tr. Auth. v Transport Workers’ Union of Am., Local 100, AFL-CIO, 6 NY3d 332, 336 [2005]; CPLR 7511 [b] [1] [iii]). *598The arbitration clause set forth in the parties’ 1997 Agreement contemplated that all disputes arising out of the agreement would be arbitrated. To infer a limitation to this broad power from a separate provision in the 1997 Agreement would be inappropriate, as it would improperly involve the courts in the merits of the dispute (see Matter of Silverman [Benmor Coats], 61 NY2d 299, 307 [1984]).
We have considered petitioners’ remaining contentions and find them unavailing.
Concur—Renwick, J.E, Richter, ManzanetDaniels, Feinman and Gische, JJ.